UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Vincent Lucas,

Plaintiff, Case No. 2:18-cv-582
Vv. Judge Michael H. Watson
Tricia Moore, e¢ al., Magistrate Judge Chelsey M.
Vascura
Defendants.

OPINION AND ORDER

Vincent Lucas (“Plaintiff’), proceeding without the assistance of counsel,
brings this action under the Driver's Privacy Protection Act (“DPPA”), 18 U.S.C.
§§ 2721 et seq., against Tricia Moore (“Moore”), Marcia J. Phelps (“Phelps”), and
the City of Newark, Ohio (“the City”) (collectively, “Defendants”).’ Plaintiff moved
for summary judgment against Phelps, ECF No. 16, and Phelps cross-moved for
summary judgment on Plaintiff's claims against her, ECF No. 22. Moore and the
City also moved for summary judgment, ECF No. 45, and Plaintiff cross-moved
for summary judgment on his claims against both, ECF Nos. 48, 49. For the
following reasons, the Court DENIES Plaintiffs motions for summary judgment
and GRANTS Defendants’ motions for summary judgment.

Finally, Plaintiff moved for leave to amend his Complaint, ECF No. 36. For

reasons explained below, the Court DENIES that motion as well.

 

’ The Court dismissed Defendant Licking County, Ohio, from this case in an Opinion
and Order issued on March 21, 2019. Op. & Order, ECF No. 32.
I. FACTS

On July 4, 2014, Plaintiff was charged with a minor misdemeanor traffic
offense. Compl. 5, ECF No. 1. Plaintiff contested the violation, and the case
went to trial. The present case stems from information about Plaintiff that was
posted to the Municipal Court’s public docket related to his criminal traffic case.
For ease of readability, the Court discusses below the pertinent facts and the
basis for Plaintiffs claims against Phelps and Moore separately.

A. Phelps

Plaintiff's traffic ticket, as are all traffic tickets issued in Licking County, was
filed with the Clerk of Court at the Licking County Municipal Court (“Municipal
Court’) for further processing. Phelps Aff. 1-2, ECF No. 22-2. Phelps, as Clerk
of Court, then entered data from Plaintiff's traffic ticket—including his name,
address, and date of birth—into the Municipal Court’s case management system.
That data became part of Plaintiff's online, publicly viewable case docket on the
Municipal Court's website. /d. at 1.

The Municipal Court states that it maintains the online docket for the
benefit of the public, “so a defendant can access their case file, make payments,
see hearing dates, or obtain other information about the case.” /d. Individuals
may search for a case docket using an offender's name, address, date of birth,
license plate number, or traffic ticket number. Ex. F., ECF No. 16-3. A vehicle’s
license plate number is not displayed on the public docket; but an individual’s

name, address, and date of birth are displayed on the public docket. Phelps Aff.

Case No, 2:18-cv-582 Page 2 of 22
2, ECF No. 22-2; Ex. E, ECF No. 16-2. Phelps acknowledges that she, as Clerk
of Court, “determines [the] information that will be accessible on the [Municipal
Court's] website.” Interrogatories 5, ECF No. 16-6.

Plaintiff brings this action against Phelps, alleging that by making his
personal information publicly available through the Municipal Court’s website,
she violated the DPPA, a statute that regulates disclosure of an individual's
personal information stored in a state motor vehicle record. See generally
Compl., ECF No. 1. He seeks damages and injunctive relief against Phelps and
the City of Newark as Phelps’s employer. /d. at 7-8.

B. Moore

Plaintiffs traffic case was prosecuted by Tricia Moore, assistant Law
Director for the City of Newark. Moore Dep. 9:7—10, ECF No. 41; Lucas Dep.
26:23—24, ECF No. 44. During the course of proceedings, Plaintiff requested
discovery. Compl. 2, ECF No. 1. In response, Moore produced discovery to
Plaintiff and filed a copy of her discovery response with the Municipal Court.
Moore Dep. 37:1—19, ECF No. 41. The discovery documents contained a one-
page copy of Plaintiff's motor vehicle record setting forth Plaintiff's history of
traffic violations. Pl.’s Mot. Summ. J., Ex. J. (Sealed). That record also
contained Plaintiff's personal identifiers, including his Social Security Number
(“SSN”), date of birth, and other personal information. /d. The discovery

documents, including the motor vehicle record, were not filed under seal, and

Case No. 2:18-cv-582 Page 3 of 22
Plaintiff's personal information was not redacted from the filing. Moore Dep.
35:8-9, ECF No. 41; Compl. 5, ECF No. 1.

On the day of trial, Plaintiff moved to dismiss his traffic citation, in part,
because Moore, according to Plaintiff, had intentionally withheld evidence.
Phelps’s Cross Mot. Summ. J., Ex. C, ECF No. 22-3, PagelD ## 162-68. In
support of the motion Plaintiff filed a copy of the produced discovery, which
contained the same unredacted copy of Plaintiff's motor vehicle record that was
originally filed by Moore. Moore Dep. 93:10-94:6, ECF No. 41. The Municipal
Court denied the motion to dismiss, and the case continued to trial. Ultimately,
Plaintiff was convicted. See State v. Vincent Lucas, 14TRDO765-A (unpublished)
(upheld on appeal).

Years later, Plaintiff realized that the discovery documents in his traffic
case were unredacted, unsealed, and thus available to the public. Compl. 2,
ECF No. 1. He found that out when he went to the Municipal Courts Clerk’s
Office and requested to see a copy of his complete file. Pl.’s Mot. Summ. J. 2-3,
ECF No. 48. Upon receiving a copy of his file with Moore’s unredacted discovery

disclosure included,” Plaintiff commenced the present lawsuit. /d.

 

2 The parties dispute whether the unredacted motor vehicle record included in the file
that Plaintiff viewed at the Clerk’s Office was the copy Moore filed with her discovery
production or the copy that Plaintiff filed along with his motion to dismiss the traffic
violation. Df.’s Mot. Summ. J. 3—4, ECF No. 45; Pl.’s Mot. Summ. J. 2-3, ECF No. 48.
Construing the facts in the light most favorable to Plaintiff, as the Court must for
Defendants’ motion for summary judgment, the Court assumes that the copy Plaintiff
viewed with his file was the copy filed by Moore.

Case No. 2:18-cv-582 Page 4 of 22
Plaintiff contends that when Moore filed an unredacted, unsealed copy of
Plaintiffs motor vehicle record with the Municipal Court, she disclosed Plaintiff's
personal information to the public in violation of the DPPA. See generally
Compl., ECF No. 1. He seeks damages and injunctive relief against Moore and
the City of Newark as Moore’s employer. /d. at 7-8.

ll. | STANDARD OF REVIEW

A party is entitled to summary judgment if he or she “shows that there is no
genuine dispute as to any material fact and [he or she] is entitled to judgment as
a matter of law.” Fed. R. Civ. P. 56(a). When reviewing a summary judgment
motion, the Court draws all reasonable inferences in favor of the nonmoving
party and refrains from making credibility determinations or weighing the
evidence. Pittman v. Cuyahoga Cty. Dep’t of Children and Family Servs., 640
F.3d 716, 723 (6th Cir. 2011). Summary judgment will not lie if the dispute about
a material fact is genuine, “that is, if the evidence is such that a reasonable jury
could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248 (1986); Barrett v. Whirlpool Corp., 556 F.3d 502, 511 (6th Cir.
2009). Thus, the central issue is “whether the evidence presents a sufficient
disagreement to require submission to a jury or whether it is so one-sided that
one party must prevail as a matter of law.” Pittman, 640 F.3d at 723 (quoting
Anderson, 477 U.S. at 251-52).

The standard of review for cross motions for summary judgment does not

differ from the standard applied when a motion is filed by one party to the

Case No. 2:18-cv-582 Page 5 of 22
litigation. Taft Broad. Co. v. United States, 929 F.2d 240, 248 (6th Cir. 1991).
Each party bears the burden of establishing that no genuine issue of material fact
exists and that it is entitled to judgment as a matter of law. The fact that one
party fails to satisfy that burden does not indicate that the opposing party is
entitled to summary judgment on its motion. Rather, courts “evaluate each
motion on its own merits and view all facts and inferences in the light most
favorable to the nonmoving party.” Hensley v. Gassman, 693 F.3d 681, 686 (6th
Cir. 2012) (quoting Wiley v. United States, 20 F.3d 222, 224 (6th Cir. 1994)).
lili. ANALYSIS

The DPPA “regulates the disclosure of personal information contained in
the records of state motor vehicle departments.” Reno v. Condon, 528 U.S. 141,
143 (2000). It prohibits a state department of motor vehicles (‘DMV’) from
“knowingly disclos[ing] or otherwise mak[ing] available to any person or
entity . . . personal information” or “highly restricted personal
information . . . obtained by the [DMV] in connection with a motor vehicle record,”
unless the disclosure is made for a specific purpose permitted by the statute. 18
U.S.C. § 2721(a). And the DPPA prohibits “authorized recipient[s] of personal
information” from reselling or redisclosing the information for a use not permitted
by the statute. /d. § 2721(c). The statute creates a private right of action against
any “person who knowingly obtains, discloses or uses personal information, from

a motor vehicle record, for a purpose not permitted” by the statute. /d. § 2724(a).

Case No. 2:18-cv-582 Page 6 of 22
Under the DPPA, “personal information” is defined as any “information that
identifies an individual, including an individual's photograph, social security
number, driver identification number, name, address (but not the 5-digit zip
code), telephone number, and medical or disability information, but does not
include information on vehicular accidents, driving violations, and driver's status."
Id. § 2725(3). “Highly restricted personal information” means “an individual’s
photograph or image, social security number, medical or disability information[.]’
Id. § 2725(4).

The statute lists fourteen permissible purposes for which personal
information in a motor vehicle record may be disclosed, obtained, or used. /d.

§ 2721(b). Two permissible purposes are relevant here:

(1)For use by any governmental agency, including any court or law

enforcement agency, in carrying out its functions, or any private

person or entity acting on behalf of a Federal, State, or local
agency in carrying out its functions.

(4) For use in connection with any civil, criminal, administrative, or
arbitral proceeding in any Federal, State, or local court or agency
... Including the service of process, investigation in anticipation of
litigation, and the execution or enforcement of judgments and
orders[.]
Id. §§ 2721(b)(1), (4). Plaintiff bears the burden of proving that his personal
information was used for an impermissible purpose under the DPPA. Thomas v.
George, Hartz, Lundeen, Fulmer, Johnstone, King & Stevens, P.A., 525 F.3d

1107, 1111 (11th Cir. 2008) (“In reading § 2724(a) and § 2721(b) together, we

Case No. 2:18-cv-582 Page 7 of 22
conclude that the DPPA is silent on which party carries the burden of proof and,
as such, the burden is properly upon the plaintiff.”).

The Court addresses Plaintiffs claims against Phelps, Moore, and the City
in turn.

A. Phelps

As an initial matter, Phelps asserts that she is entitled to absolute quasi-
judicial immunity on Plaintiff's claim against her because entering Plaintiff's
personal information into the Municipal Court’s case management system was
part and parcel of her official duties of overseeing the Court’s docket. The court
agrees that it seems Phelps is entitled to “absolute quasi-judicial immunity for
damages as [her] duties are related to the [Municipal C]ourt’s judicial process.”
Mwonyonyi v. Gieszli, 895 F.2d 144 (Table), 1990 WL 10713, *2 (6th Cir. Feb. 9,
1990). This conclusion does not resolve Plaintiffs claim for injunctive relief,*
however, or Plaintiffs claim for vicarious liability against the City. Accordingly,
the Court addresses whether Phelps’s disclosure of Plaintiffs information in fact
violates the DPPA.

In a way, the Court’s previous Opinion and Order on Licking County’s

motion to dismiss could resolve the parties’ motions for summary judgment on

 

3 The Court construes Plaintiffs request for an order enjoining the Municipal Court from
disclosing his personal information on the public docket, Compl. 8, ECF No. 1, as an
identical request as to Phelps, since Phelps is the Clerk of Court responsible for
entering this information in the system in the first place. Plaintiff also asserts in his
Response that he is bringing a claim for injunctive relief against Phelps. Resp. 12, ECF
No. 25.

Case No. 2:18-cv-582 Page 8 of 22
Plaintiff's claim against Phelps in short order. When it granted Licking County’s
motion to dismiss, the Court stated that among its reasons for doing so was
Plaintiff's failure to allege that Phelps disclosed Plaintiffs personal information on
the Municipal Court’s website for an impermissible purpose. Op. & Order 6, ECF
No. 32. As the Court explained in that Opinion:

[U]nder the DPPA, personal information may be disclosed “[flor
use by any government agency, including any court or law
enforcement agency, in carrying out its functions[.]” 18 U.S.C.
§ 2721(b)(1). Further, personal information may be disclosed “[flor
use in connection with any civil, criminal, administrative, or arbitral
proceeding in any . . . local court or agency[.]” 18 U.S.C. § 2721(b)(4).
Here, Plaintiffs name, address, and date of birth were published on
the summary report of Plaintiff's traffic case on the Licking County
Municipal Court's website. While there could conceivably be
instances where personal information is published that is not in
connection with the case, that is not the case here. As a matter of
common sense, a court and the public, who is entitled to open access
to the courts, need to be able to identify and differentiate between
potential litigants with the same name. The mere publication of a
name and address in the summary report of Plaintiff's traffic case is
not the type of disclosure that Congress intended to prohibit under the
DPPA. See e.g., Protecting Driver Privacy: Hearing on H.R. 3365
Before the Subcomm. on Civil and Constitutional Rights of the House
Comm. on the Judiciary, 103d Cong., 2d Sess., 1994 WL 212698
(1994) (statement of Congressman James P. Morgan) (“Careful
consideration was given to the common uses now made of this
information and great efforts were made to ensure that those uses
were allowed under this bill. . . [including] for use in any civil or criminal
proceeding.”). The Court therefore finds that publishing Plaintiff's
name and address as part of the docket heading for his traffic case is
a permissible use under 18 U.S.C. §§ 2721(b)(1) and (4).

Id. at 6—7. Although that conclusion should be dispositive of Plaintiff's claim
against Phelps, the Court arrived at that conclusion when considering Licking

County’s motion to dismiss only—Phelps did not file her own motion to dismiss.

Case No. 2:18-cv-582 Page 9 of 22
Accordingly, it is only now, after receiving the parties’ cross motions for summary
judgment, that the Court may fully consider the parties’ arguments in relation to
Plaintiffs claim against Phelps.

After doing so, however, the Court sees no reason to revisit the conclusion
reached in its previous Opinion and Order. For the reasons stated above,
Phelps’s disclosure of Plaintiff's personal information on the Municipal Court’s
website was for a permissible purpose under subsections (b){1) and (b)(4). In
addition to those reasons, as Phelps explains now, maintaining a public docket
allows defendants to “access their case file, make payments, see hearing dates,
or obtain information about the case.” Phelps Aff., Ex. B, 7 9, ECF No. 22-2.
Additionally, the Municipal Court makes “[a] defendant’s name, address, and
date of birth,” but not license plate number, “viewable so that a person can verify
they are viewing the docket related to their citation.” id. JJ 10-12.

Plaintiff argues that the Municipal Court could have restricted the
accessibility of the information on the public docket in various ways such as by
“print[ing] a unique password on each traffic ticket” so that only the defendant
would have access to the online docket. Mot. 4, ECF No. 16. But Plaintiffs
arguments have to do with the “best practices” for case management—practices
which the statute does not regulate. Senne v. Vill. of Palatine, Iil.,, 695 F.3d 597,
606 n.12 (7th Cir. 2012) (“We . . . emphasize that we do not read ‘use’ [in the
DPPA] to mean ‘necessary use,’ nor do we require the [defendant] to adopt some

form of ‘best practices’ not commanded by the statute.”). Plaintiff thus fails to

Case No. 2:18-cv-582 Page 10 of 22
carry his burden of showing that Phelps used or disclosed his personal
information for a purpose not allowed by the DPPA.

Even setting aside the purpose for the use and disclosure of Plaintiff's
personal information, Plaintiff's claim would fail for another reason not addressed
in the Court's previous Opinion and Order. Plaintiffs personal information, as
Phelps received it, did not come from a motor vehicle record. Instead, it came
from a police officer’s traffic citation. Again, the DPPA prohibits the disclosure of
personal information “from a motor vehicle record” for a purpose not permitted by
the statute. 18 U.S.C. § 2724(a). And the statute defines a “motor vehicle
record” as “any record that pertains to a motor vehicle operator's permit, motor
vehicle title, motor vehicle registration, or identification card issued by a
department of motor vehicles.” /d. § 2725(1). Traffic citations do not pertain to
documents issued by a department of motor vehicles. Therefore, they do not
count as “motor vehicle records.” See Whitaker v. Appriss, Inc., No. 3:13-CV-
826-RLM-CAN, 2014 WL 4536559, *8 (N.D. Ind. Sept. 14, 2014) (‘“[A] ticket,
issued by [a] . . . police department, [is not] a motor vehicle record.” (citing
Senne, 695 F.3d at 602-03, 609)). When Phelps entered into the Municipal
Court’s case management system the information that appeared on Plaintiff's
traffic citation, she did not use or disclose personal information “from a motor
vehicle record.” 18 U.S.C. § 2721(b).

A district court case from the Northern District of Illinois does not persuade

the Court to interpret the DPPA differently. In Pavone v. Law Offices of Anthony

Case No. 2:18-cv-582 Page 11 of 22
Mancini, Lid., 205 F. Supp. 3d 961, 964 (N.D. Ill. 2016), the district court held that
an attorney who sent a solicitation letter to a recently wrecked motorist could be
liable under the DPPA for using the motorist’s personal information for an
impermissible purpose even if the attorney obtained that information from a crash
report on a third-party website instead of from a motor vehicle record. The court
concluded that the DPPA protects any information that originates from a motor
vehicle record. /d. (“[I]f the original source of the other government agency’s
information is the state department of motor vehicles, the DPPA protects the
information throughout its travels.” (alteration in original; emphasis added)
(quoting Whitaker, 2014 WL 4536559 at *4). The Pavone court therefore
concluded that the attorney could be liable for using the motorist’s information for
an impermissible purpose if he knew that the information in the crash report
originated from ithe state’s DMV as opposed to any other source. /d.

The Pavone court's interpretation of the statute, however, is inconsistent
with the statute’s plain language. By its unambiguous terms, the DPPA governs
the “officer[s], employee[s], or contractor[s]’ of state departments of motor
vehicles who “disclose or otherwise make available” personal information from a
motor vehicle record as well as the DMV’s “authorized recipient[s]” of a motor
vehicle record who “resell or redisclose the [personal] information” contained
therein. 18 U.S.C. § 2721(a), (c). No statutory language brings in those who
receive personal information from a source other than a motor vehicle record.

For a non-DMV officer, employee, or contractor to fall within the DPPA’s

Case No. 2:18-cv-582 Page 12 of 22
coverage, the individual must obtain another’s personal information directly “from
a motor vehicle record.” /d. § 2724(a). See Maracich v. Spears, 570 U.S. 48, 51
(2013) (explaining that the DPPA covers the “obtaining [of] personal information
from a state DMV’ (emphasis added)); see also Mattivi v. Russell, No. 01-WM-
533(BNB), 2002 WL 31949898, *4 (D. Colo. Aug. 2, 2002) (dismissing a DPPA
claim against a state newspaper for the release of personal information
contained in a traffic citation because the DPPA only covers information
contained in “records issued by a department of motor vehicles”). This
interpretation is also consistent with the dual purposes behind the statute’s
enactment: “a growing threat from stalkers and criminals who could acquire
personal information from state DMVs’” and “the States’ common practice of
selling personal information to businesses engaged in direct marketing and
solicitation.” Maracich, 570 U.S. at 57 (emphasis added).

Accordingly, the Court rejects the reasoning adopted by Pavone and finds
that because Phelps obtained Plaintiffs personal information from a traffic
citation, not a motor vehicle record, she cannot be liable under the DPPA. But
even if Phelps had received Plaintiffs personal information from a motor vehicle
record, there is no dispute of material fact that she used and disclosed it for a
permissible purpose under 18 U.S.C. §§ 2721(b\(1) and (4). For these reasons,
the Court GRANTS Phelps’s motion for summary judgment and DENIES

Plaintiff's motion for summary judgment.

Case No. 2:18-cv-582 Page 13 of 22
B. Moore

As an initial matter, Moore argues that she is entitled to prosecutorial
immunity on Plaintiffs claim for damages against her. The Court agrees. See
Adams v. Hanson, 656 F.3d 397, 402 (6th Cir. 2011). But, just as with Phelps,
the Court proceeds to consider the merits of Plaintiff's DPPA claim against Moore
anyway, because doing so is necessary to resolve Plaintiff's claims for injunctive
relief against Moore and for vicarious liability against the City.

The parties do not dispute that Moore used and disclosed Plaintiff's
personal information that she obtained from a motor vehicle record. Indeed, the
record clearly establishes that Plaintiff's personal information was included in the
motor vehicle record contained within Moore’s discovery response. Thus,
Plaintiffs claim against Moore comes down to whether Moore’s use and
disclosure fell within one of the DPPA’s permissible purposes. There is no
dispute of material fact that it did.

Like Phelps, Moore used and disclosed Plaintiff's personal information for
purposes permitted by 18 U.S.C. §§ (b)(1) and (b}(4): for use by a government
agency in carrying out its functions, (b}(1)}, and for use in connection with a
criminal proceeding, (b)(4). When Moore turned over the motor vehicle
document containing his personal information, she did so in response to
Plaintiff's discovery request. Responding to a discovery request is a necessary
part of the prosecutorial functions of Moore’s agency, (b)(1), and an integral

component of criminal proceedings, (b)(4). Additionally, by filing the discovery

Case No. 2:18-cv-582 Page 14 of 22
response on the docket, Moore furthered her agency’s common practice of
creating a record with the court in the event of a discovery dispute. Moore Dep.
42:24—25, ECF No. 41; Ex. E, ECF No. 41-6. In fact, a discovery dispute actually
occurred in Plaintiff's traffic case. Df.’s Mot. Summ. J. 5-6, ECF No. 45; Pl.’s
Mot. Summ. J. 10-11, ECF No. 48. Moore’s discovery filing on the Municipal
Court’s docket created the record that aided the Judge’s resolution of the parties’
dispute. So docketing the discovery response further accomplished the
permissible purposes of subsections (b)(1) and (b)(4)—it aided Moore’s agency
in carrying out its prosecutorial functions and in resolving the parties’ discovery
disputes during a criminal proceeding. Moore’s use and disclosure of Plaintiff's
personal information was thus permissible under the DPPA.

Plaintiff does not dispute that, as a general matter, it was permissible for
Moore to disclose Plaintiff's personal information to him, as the defendant entitled
to discovery. But Plaintiff asserts that, under the DPPA, his personal information
should have been redacted from the motor vehicle record included in the docket
filing or that the entire discovery response should have been filed under seal.

For this position, Plaintiff relies on the Supreme Court's statement in Maracich
that the DPPA’s exceptions to the general prohibition against disclosure of
personal information should be “read narrowly” in order to preserve “the DPPA’s
purpose of protecting an individual’s right to privacy in his or her motor vehicle
records.” 570 U.S. at 60-61 (ellipsis omitted). Under an appropriately narrow

interpretation of the (b)(1) and (b)(4) exceptions, Plaintiff asserts, Moore must be

Case No. 2:18-cv-582 Page 15 of 22
able to demonstrate why filing his personal information on the public docket was
necessary to further the prosecution of his case and thus justified overriding his
privacy interest in his personal information. Mot. 6, ECF No. 48. Plaintiff further
contends that, because Moore has not offered a good reason for the unredacted
and unsealed public filing sufficient to override his privacy interest, Moore’s filing
violates the DPPA.

Plaintiff raises legitimate concerns regarding the protection of sensitive
information in court filings. Yet those concerns do not support his overly narrow
reading of the DPPA’s exceptions. Under Plaintiff's interpretation of the DPPA’s
exceptions, a use or disclosure of personal information is never permissible if a
greater range of people gain access to an individual's personal information than
was absolutely necessary to achieve the purpose for which it was used or
disclosed. The text of the DPPA, however, does not support that interpretation.
The DPPA simply states that a “recipient of personal information . . . may resell
or redisclose the information only for a use permitted under subsection (b)[.]” 18
U.S.C. § 2721(c). Subsection (b), in turn, states that disclosure of personal
information is permissible when it is “[flor use by any government agency . . . in
carrying out its functions,” (b)(1), or “[flor use in connection with
any...criminal. .. proceeding,” (b)(4). The statute’s text thus makes the
permissibility of the use or disclosure of personal information dependent upon the
overarching purpose for the use or disclosure, not on the potential range of

people who might have access to information as a result of the use or disclosure.

Case No. 2:18-cv-582 Page 16 of 22
As the Sixth Circuit has recognized, Congress wrote the DPPA “in a way that
logically put[s] the focus on the purpose for which the information would
eventually be used.” Siles v. Ascom Transp. Syst., Inc., 478 F. App’x 283, 291
(6th Cir. 2012) (quoting Howard v. Criminal Info. Servs., Inc., 654 F.3d 887, 891
(9th Cir. 2011)). Plaintiff fails to show that Moore’s permissible use and
disclosure of Plaintiffs information—to respond to his discovery request and
create a court record—became impermissible because the filing was unredacted
and unsealed and thus became accessible to a larger group of people than was
absolutely necessary.

In different settings, court have held that if a company obtains more
personal information than may be necessary to further its permissible business
uses, that does not invalidate the permissible use for which the information was
obtained in the first place. See, e.g., Wiles, 478 F. App’x at 190-91 (concluding
that bulk obtainment of a DMV’s database for a company to verify personal
information submitted by potential future customers (/.e., “stockpiling” of personal
information) was permissible under the DPPA’s business exception). Similarly, if
an individual’s personal information is disclosed to a wider audience than is
absolutely necessary to further a permissible use, that does not alter the fact that
the use itself was permissible. Cf. Senne v. Vill. of Palatine, 6 F. Supp. 3d 786,
794, 797 (N.D. Ill. 2013) (finding that it was permissible, under the DPPA’s law
enforcement exception, to disclose personal information on a parking ticket

placed on an individual’s windshield when displaying that information could be

Case No. 2:18-cv-582 Page 17 of 22
helpful to other police officers attempting to verify an offender's identity, despite
the fact that the information also became publicly viewable as a result of the
disclosure).

This conclusion is not inconsistent with the Supreme Court’s reading of the
DPPA in Maracich. It is true, as Plaintiff argues, that the Maracich Court held
that the exceptions to the DPPA’s general use and disclosure prohibitions must
be read narrowly. Maracich, 570 U.S. at 60. But in that case, the Court ruled
that an entire category of uses—an attorney's solicitation letters to potential
clients—fell outside of the statute’s exception allowing personal information to be
used “in connection with. . . investigation in anticipation of litigation.” /d. at 59.
Here, Plaintiff does not suggest that using and disclosing personal information for
discovery purposes is impermissible under the DPPA as a categorical matter.

He argues instead that his personal information should have been redacted from
the discovery filing. But whether Plaintiffs personal information was redacted
does not alter the underlying purpose for which it was used and disclosed.

This is not to de-legitimize Plaintiffs concerns about how Moore handled
the disclosure of sensitive personal information—particularly his social security
number—in the course of Plaintiff's traffic proceeding. It may be advisable and
generally good practice for prosecutors to redact highly sensitive information
such as SSNs from all publicly filed records. The DPPA, however, does not
impose any “best practice’ requirements on the handling of sensitive personal

information that is used or disclosed for a permissible purpose. See Senne, 695

Case No. 2:18-cv-582 Page 18 of 22
F.3d at 606 n.12. Other state sources, applicable to all Ohio courts, do impose
such “best practice” requirements. Ohio Sup. R. 1(A), 45(D)(1) (‘When
submitting a case document to a court or filing a case document with a clerk of
court, a party to a judicial action or proceeding shall omit personal identifiers from
the document."). Plaintiff asserts that Moore’s public filing ran afoul of Ohio Rule
of Superintendence 45(D){1). Whether it did, however, has no bearing on
whether the disclosure was permissible under the DPPA; therefore, the Court
does not consider that argument here.

But in any event, the DPPA is an ineffective tool for curing Plaintiff's
privacy concerns over the public filing of documents containing his personal
information. It is helpful to remember that the DPPA targets only one document
contained in Moore’s discovery response: Plaintiffs motor vehicle record.
Notably, though, Moore’s discovery response contained other documents—
namely, Plaintiffs traffic citation—that include much of the same personal
information (i.e., Plaintiffs name, address, and birth date) appearing in Plaintiffs
one-page motor vehicle record targeted by this litigation. Ex. E, ECF No. 41-6
(Sealed). Plaintiff does not assert that Moore should have redacted the personal
identifying information in his traffic citation. (Indeed, he cannot, since his traffic
citation is not a motor vehicle record.) He argues only that Moore should have
redacted the personal information in his one-page motor vehicle record. Compl.
2, ECF No. 1; Mot. Summ. J. 2-3, ECF No. 48. However, because much of

Plaintiffs personal information would be easily accessible in other portions of his

Case No. 2:18-cv-582 Page 19 of 22
public case record, that redaction would still not achieve the privacy-protection
goal Plaintiff is after.

At the end of the day, there is no dispute of material fact that Moore used
and disclosed Plaintiffs personal information for permissible purposes under 18
U.S.C. §§ 2721(b)(1) and (4). Accordingly, the Court DENIES Plaintiff's motions
for summary judgment as to his claim against Moore and GRANTS Moore’s
motion for summary judgment.

C. The City

Plaintiff also brings a DPPA claim against the City, as Phelps’s and
Moore’s employer, under a theory of vicarious liability for Phelps’s and Moore’s
alleged violations of the DPPA. The DPPA itself is silent as to whether vicarious
liability applies to DPPA claims. No circuit court has addressed the issue, and
the district courts to have done so are split. Orduno v. Pietrzak, No. CV 14-1393
ADMIDTS, 2017 WL 4354686, at *5 (D. Minn. Sept. 29, 2017) (collecting
cases), affd, 932 F.3d 710 (8th Cir. 2019). The Court need not address whether
the DPPA allows for vicarious liability, however, because there is no dispute of
material fact that neither Phelps nor Moore violated the statute. Therefore, the
City cannot be vicariously liable for their actions. See, e.g., Margan v. Niles, 250
F. Supp. 2d 63, 75 (N.D.N.Y. 2003). Accordingly, the Court DENIES Plaintiffs
motion for summary judgment as to his claim against the City and GRANTS the

City’s motion for summary judgment.

Case No. 2:18-cv-582 Page 20 of 22
IV. PLAINTIFF’S MOTION FOR LEAVE TO AMEND

Finally, Plaintiff seeks leave to amend his Complaint. Mot., ECF No. 36.
The motion in support of leave to amend reads more like a motion for
reconsideration of the Court's Opinion and Order dismissing Licking County from
the case than a motion for leave to amend. First, Plaintiff raises additional
arguments regarding Congress's motivation for enacting the DPPA and whether
birth dates are included in the category of personal information that the statute
protects. /d. at 1-7. Plaintiff asserts that he wants to add allegations in the
Complaint that any person can use another's license plate numbers to look up
their personal information on the Municipal Court's website and that a date of
birth is a personal identifier. /d. Second, Plaintiff argues that Moore receives
part of her salary from Licking County and that this fact was made known to
Plaintiff only after receiving certain discovery documents from Defendants. /d. at
7. Therefore, Plaintiff asserts that Licking County is legally responsible for
Moore’s actions and his Complaint should be amended to add these facts and
restore Licking County as a defendant in the case. /d.

The Court denies Plaintiffs motion for leave to amend because any
amendment on these grounds would be futile. Fed. R. Civ. P. 15(a); Parchman
v. SLM Corp., 896 F.3d 728, 736 (6th Cir. 2018). Plaintiff's additional allegations
regarding the use of license plate numbers and birth dates have no bearing on
the Court’s determination that Phelps (and thus Licking County) neither received

Plaintiffs personal information from a motor vehicle record nor used that

Case No. 2:18-cv-582 Page 21 of 22
information for a purpose not permitted by the DPPA. Moreover, whether Licking
County may be considered legally responsible for Moore's actions is irrelevant
because the Court concludes that Moore’s actions did not run afoul of the DPPA.
Accordingly, Plaintiff's motion for leave to amend, ECF No. 36, is DENIED.
Vv. CONCLUSION

For all these reasons, the Court DENIES Plaintiffs motions for summary
judgment, ECF Nos. 16, 48, and 49, DENIES Plaintiffs motion for leave to
amend, ECF No. 36, and GRANTS Defendant’s motions for summary judgment,

ECF Nos. 22 and 45. The Clerk shall enter final judgment for Defendants and

Ipuclund] Viton

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

terminate this case.

IT 1S SO ORDERED.

Case No. 2:18-cv-582 Page 22 of 22
